DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment and Arguments
Applicant’s amendment to Claim 1 coupled with Applicant’s arguments and Declaration, in the Amendment filed May 27, 2021, overcome the 35 USC § 112 rejections of the claims, but raise new issues under 35 USC § 112(b) for Claim 1.  The Examiner’s Amendment outlined below overcomes the new issues for Claim 1.  The Examiner’s Amendment also amends the dependent claims and independent Claims 13 and 14 to make these claims consistent with the changes to Claim 1 and improve the overall readability of the claims.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Scott Horstemeyer on July 27, 2021.
The application has been amended as follows: 
Please cancel Claims 5, 6, 9-12, and 16.
Please replace Claims 1-4, 7, 8, and 13-15 as shown below.
1.  A computer implemented color space encoding system comprising:
a data repository encoding data defining a fractal shape and a color space represented by the fractal shape whereby colors in the color space correspond to positions on the fractal shape, the fractal shape having a fractal coordinate system with fractal coordinates for specifying the positions on the fractal shape and mapping the colors in the color space to the positions on the fractal shape;
an input interface configured to receive a color measurement;
a processor configured to execute computer program code for executing a fractal coordinate encoder, including:
computer program code configured to obtain the color measurement from the input interface; 
computer program code configured to map the obtained color measurement to a color in the color space represented by the fractal shape by determining a position on the fractal shape corresponding to the obtained color measurement using the fractal coordinates; and,
computer program code configured to output, via an output interface, the fractal coordinates specifying the positions on the fractal shape corresponding to the obtained color measurement.

the fractal coordinate encoder further including computer program code configured to traverse the iterations of the fractal shape until a match between the obtained color measurement and the color in the color space is found and to determine the position on the fractal shape where the match occurs.
3.  The computer implemented color space encoding system of claim 2, wherein the match is determined based upon a difference between the obtained color measurement and data representing the color in the color space being less than a precision parameter.
4.  The computer implemented color space encoding system of claim 3, wherein the input interface is configured to receive the precision parameter from a user.
7.  The computer implemented color space encoding system of claim 1, further comprising a measurement system connected to the input interface, the measurement system being configured to fire a photon at an item to be measured and measure the energy state of a reflected photon measured to determine the color measurement.
8.  The computer implemented color space encoding system of claim 1, further comprising a color space modelling system, the color space modelling system being configured to mix a photon with a matched laser pulse and encode the color in the color space and shape of the resultant emission as the fractal shape and color space.  
13.  A color encoder comprising an input interface, a data repository and an output interface, 

the color encoder being configured to receive color measurement data representing a color at the input interface, determine a position on the fractal shape in an iteration of the iterations of the fractal shape at which the color is present in the color space, and output via the output interface a variable length data packet identifying the iteration and the position on the fractal shape within the iteration using the fractal coordinates of the fractal coordinate system.
14.  A color decoder comprising an input interface, a data repository and an output interface, 
the data repository encoding data defining a fractal shape having a plurality of iterations and a color space represented by the iterations of the fractal shape whereby colors in the color space correspond to positions on the fractal shape, the fractal shape having a fractal coordinate system with fractal coordinates for specifying the positions on the fractal shape with respect to each iteration of the iterations of the fractal shape,
the color decoder being configured to receive fractal encoded color data identifying an iteration and a position on the fractal shape within the iteration, iterate through the fractal shape until the iteration and the position within the iteration are reached, determine a color of the colors in the color space corresponding to the reached iteration and the position on the fractal shape within the iteration, and output fractal coordinates of the fractal coordinate system identifying the color via the output interface. 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you 
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
July 27, 2021